Citation Nr: 0908726	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-25 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran retired from active service in October 1985 with 
more than 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Regional Office in Honolulu, Hawaii, has 
jurisdiction of this case.

The veteran appeared before the undersigned Veterans Law 
Judge in July 2007 and delivered sworn testimony at a hearing 
at the RO in Honolulu, Hawaii.

This case was previously before the Board in November 2007 
and was remanded for the purpose of affording the Veteran a 
VA examination.


FINDING OF FACT

Hypertension was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between hypertension and 
the Veteran's active service. 


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in October 2003, November 2005, March 
2006, and December 2007 the Veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of the claim, the assistance that VA 
would provide to obtain evidence and information in support 
of the claim, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  VCAA 
notice was provided prior to the initial AOJ adjudication.  
Pelegrini.

In March 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records and letters from 
the Veteran's private physician.  In November 2008 the 
Veteran underwent a VA examination that addresses the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has not referenced any other pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met, and the Board will address the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The Veteran's March 1965 service enlistment examination 
report indicates that the veteran's heart was clinically 
evaluated as normal; blood pressure was recorded as 120/68.  
An October 1980 service treatment record noted a blood 
pressure reading of 120/98, and a November 1980 service 
treatment record reflected blood pressure readings of 144/94 
and 134/98, and specifically noted that the veteran was to be 
checked for hypertension.  An August 1983 Medical Board 
examination reflected a blood pressure reading of 144/88.  A 
February 1985 Physical Evaluation Board reflected a blood 
pressure reading of 110/86, and a September 1985 service 
treatment record noted a blood pressure reading of 120/80.

An April 1986 VA examination noted no cardiovascular 
disability; blood pressure was recorded as 116/72.  April 
1988 and October 1989 VA treatment records that evaluated the 
Veteran's residuals of a left hemicolectomy made no mention 
of hypertension or hypertension medication.

An August 1990 VA medical record reflects that the Veteran 
was assessed with hypertension.

In a statement received in July 2004, the Veteran's daughter 
(a Registered Nurse) indicated that the Veteran had 
"preexisting" hypertension dating back to the early 1980s 
with a formal diagnosis of hypertension being made in the mid 
to late 1980s.  

In a statement also received in July 2004, another of the 
Veteran's daughters essentially stated that she believed that 
the Veteran's high blood pressure had existed back to the 
early 1980s.

In a statement received in August 2005, the Veteran's private 
physician (E.A.A., M.D.) noted that he had treated the 
Veteran for long-standing hypertension, controlled with 
Lisinopril.

At an October 2005 RO hearing, the Veteran indicated (October 
2005 RO hearing transcript, page 3) that he was first 
prescribed medication for hypertension in 1980.

In a statement dated in June 2006, the Veteran's private 
physician (E.A.A., M.D.) stated that the Veteran started to 
have elevated blood pressure while on active duty.  He also 
noted that the Veteran had been treated by VA since 1986 and 
"being given Lisinopril 5mg."

In a letter received in June 2006, a VA physician noted that 
the Veteran had been followed by VA clinicians since 1986.  
The VA physician indicated that the Veteran had informed him 
that his (the Veteran's) service treatment records documented 
that he had hypertension during service.

At his July 2007 Board hearing, the Veteran stated (July 2007 
Board hearing transcript, pages 3-5) that he began taking 
blood pressure medication during service, beginning in 1983.

At a November 2008 VA hypertension examination, it was noted 
that the Veteran was currently taking Avapro for his 
hypertension.  Following examination of the Veteran and a 
comprehensive review of the Veteran's service treatment 
records, the examiner commented as follows:

Upon review of the medical records, the 
veteran was not shown to be treated for 
or diagnosed with essential hypertension 
while on active duty or within a year 
following retirement from active duty, 
therefore this is NOT service-connected.

While the Veteran's private physician has stated that the 
Veteran had elevated blood pressure during service, 
hypertension was not noted in the Veteran's service medical 
records, and no health professional (other than the Veteran's 
daughter) has related the Veteran's hypertension to his 
period of service.  In fact, a November 2008 VA examiner 
specifically noted that the Veteran's hypertension was not 
present during service or related to service.  The Board 
acknowledges that in a statement received in June 2006, the 
Veteran's daughter (A.M.G.C.) a registered nurse, appeared to 
suggest that the Veteran was formally diagnosed with 
hypertension during service.  The Board notes, however, that 
she did not reference any medical record in support of her 
contention, and the fact remains that the record does not 
reflect that a diagnosis of hypertension was made during 
service or within a year thereafter.

The Board also observes that the Veteran has indicated that 
he began to take hypertension medication for approximately 
his last two years of service.  The Board notes, however, 
that no mention of hypertension or hypertension medication is 
referenced in such records such as a November 1984 service 
physical examination that noted no cardiovascular disability 
and indicated that the Veteran's blood pressure was 130/86.  

Since the medical evidence of record fails to indicate that 
the Veteran had hypertension during service, or hypertension 
within a year of discharge from service, or that hypertension 
has been etiologically related to service by competent 
clinical evidence of record, service connection for 
hypertension is not warranted.

The Board does not doubt the sincerity of the Veteran's 
opinion regarding this issue, and his statements and Board 
and RO hearing testimony have been reviewed.  A layperson, 
however, is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


